Sognier, Judge.
Clay appealed her conviction of voluntary manslaughter on the general grounds and other enumerated errors. On October 8, 1981 *347this court reversed Clay’s conviction because there was no evidence that the killing of Clay’s husband occurred solely as a result of a sudden, violent and irresistible passion resulting from serious provocation, which is an essential element of the offense of voluntary manslaughter as defined in Code § 26-1102. Clay v. State, 160 Ga. App. 178 (286 SE2d 476). On April 7, 1982 the Supreme Court of Georgia reversed the opinion of this court, holding that since the evidence was sufficient to support a conviction of murder, Clay cannot contest her conviction of voluntary manslaughter on the general grounds because she affirmatively offered the alternative theory of voluntary manslaughter to the jury. State v. Clay, 249 Ga. 250 (290 SE2d 84) (1982). The Supreme Court found no merit in Clay’s remaining enumerations of error. Accordingly, the judgment of this court dated October 8, 1981 is vacated and the judgment of the trial court is affirmed.
Decided May 13, 1982.
A. Vernon Belcher, for appellant.
Arthur E. Mallory III, District Attorney, Marc E. Acree, Gerald S. Stovall, Assistant District Attorneys, for appellee.

Judgment affirmed.


Shulman, P. J., and Birdsong, J., concur.